DETAILED ACTION
This action is responsive to the following communication: The response filed on 09/11/2020.

Claims 1-16 and 21 are pending in this case. Claims 1, 11 and 21 are independent. Claims 17-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 09/11/2020 has been entered.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to Claims 3, 13 and 21 set forth in the previous Office Action; therefore the corresponding objections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi et al. (US 20160179323 A1, cited in previous Office Action), hereinafter Kashi, in view of Garside et al. (US 20090273565 A1, cited in previous Office Action), hereinafter Garside, Dion, Jeff., Creating a Floating HTML Menu Using jQuery and CSS, 27 June 2008 (retrieved from https://code.tutsplus.com/tutorials/creating-a-floating-html-menu-using-jquery-and-css--net-40, newly cited), hereinafter Dion, and Martin et al. (US 20030005134 A1, newly cited), hereinafter Martin.
 
Regarding Claim 1, Kashi teaches:
A computer-implemented method, comprising: ([0042-0043], see also FIG 14 [0071-0075], see KASHI FIG 3 [0040-0042], illustrated in FIGs 8-13)
effecting, by a processor, display of a chat widget in a viewport of a display screen of an electronic device and on one or more Web pages of a Website associated 
effecting, by the processor, display of a chat window at a first position relative to a Web page of the Website in response to a user selection input corresponding to the chat widget displayed on the Web page, the chat window facilitating a chat interaction between a user and an agent associated with the enterprise, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user; (see FIG 10 [0064-0066] showing chat initiated for credit card at first position determined by user interaction; see FIG 12 [0068] showing second chat initiated at position determined by user interaction)
in response to a scroll input corresponding to the Web page from the user during the chat interaction between the user and the agent, causing the chat window, by the processor, to scroll with the Web page to maintain the chat window at a second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; and ([0068] If the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window 800)

Kashi may not explicitly disclose:
in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to the 

Garside teaches:
in response to an input indicative of provisioning of a text input from the user, repositioning, by a processor, a chat window to a second position relative to a Web page to display a virtual keyboard at a portion of the Web page comprising a first position; (see e.g. GARSIDE FIG 5D, 5E, 5F activate input system 402a at top, virtual keyboard slides content down; see [0060-0061], noting that the position of element 402a is not limited to the top but may be along [0058] bottom, left, or right edges as well. Note also that the virtual keyboard may be displayed in [0063] a floating manner, [0064] a docked manner, [0065] an in-place manner or appropriate combinations of these)

Given that Kashi teaches that the user interface comprises components that interact with a user to receive user inputs and to present media and/or information, including a touch screen (Kashi [0073]), and that the chat windows displayed in Kashi are prompting the user to enter text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touchscreen of Kashi to include a virtual keyboard to input text into the chat windows of Kashi, including in response to an input indicative of provisioning of a text input from the user, repositioning, by the processor, the chat window to a second position relative to 

One would have been motivated to do so because it makes interaction for text input systems more natural, convenient, and customizable for users (Garside [0045]).

Furthermore, Kashi may not explicitly disclose:
storing, by said processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;

subsequent to completion of said scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen, wherein positioning the chat window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page.

Dion teaches:
effecting, by a processor, display of a window at a first position relative to a Web page of the Website, the display of the window at the first position configured to retain display of a substantial portion of the Web page to a user; (a "floating menu" using HTML, CSS, and jQuery. To reiterate, a floating menu stays visible even if you scroll down a web page. They're animated, so they move up and down as you scroll the 
in response to an input, repositioning, by the processor, the window to a second position relative to the Web page; (a listener for the "scroll page" window event. A listener is an event handler waiting on standby for a particular window event to happen - in this a page scroll up or down [pg. 7, Step 5], see pg. 27 with menu in second position relative to the web page)
storing, by said processor, an indication of a position of the window relative to a viewport of a display screen when the chat window is displayed at the second position relative to the Web page; (Since our menu will "float" as the page is scrolled, we need to track its initial position. Instead of hard-coding that into the jQuery, we'll read it's position using the Dimensions jQuery plugin, then use the retrieved value. Lines 01 and 02 define variables "name" and "menuYloc". Line 05 sets the value of "menuYloc". The "name" variable will be used to reference our floating menu. The "menuYloc" variable will contain the original vertical position of our menu... Then the .indexOf() function finds where the "px" in "150px" starts, and the .substring() function ensures we save everything before the "px". The .parseInt() function turns the string "150" into an numeric integer value [pgs. 7-8, Step 6])
in response to a scroll input corresponding to the Web page, causing the window, by the processor, to scroll with the Web page to maintain the window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; (determine how far the page has scrolled in pixel dimension 
subsequent to completion of said scroll movement of the Web page, positioning the window at the stored position relative to the viewport of the display screen, wherein positioning the window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a third position relative to the Web page. (The variable "offset", in Line 07 above, contains the difference between the original location of the menu (menuYloc) and the scroll value ($(document).scrollTop()), in pixel measurement…  apply the vertical offset, as calculated, to position the menu and thus making it move...  We've stored the menu name in the variable "name" and can recall it when needed, to use it along with the .animate() function. The animate function requires two parameters: (1) the style properties, and the (2) animation options. In this tutorial, we just need to animate the "top" CSS property, but to specify additional parameters, separate each property:value pair with a comma (,)... the "duration" is the length of the animation in milliseconds, and the "queue" is a list of all positions we want our object to be animated to. Since we only want to animate our object to its final location (the browser's current scroll location), we set "queue" to false [pgs. 8-9, Step 7], see pgs. 30-34 wherein the menu is positioned at the stored position relative to the viewport of the display screen after the scroll movement, which is a third position relative to the webpage)


effecting, by a processor, display of a chat window at a first position relative to a Web page of the Website, the display of the chat window at the first position configured to retain display of a substantial portion of the Web page to the user; in response to an input, repositioning, by the processor, the chat window to a second position relative to the Web page; storing, by the processor, an indication of a position of the chat window relative to a viewport of a display screen when the chat window is displayed at a second position relative to a Web page; subsequent to completion of a scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen (the client may present the message in an overlapping window (or frame) such as, for example, a pop-up window 300, that is created by the client for that purpose. In a preferred embodiment, this frame is displayed by an application (i.e., the message client system) running on the client separate from a browser application 302 (e.g., Microsoft's Internet Explorer) running on the client. In an embodiment of the present invention, the message window may include one or more of the following attributes: (1) the message window may be re-positionable by the user (e.g., the user may be able to move the message window around within a client area of the browser by drag and drop techniques);... (5) tracking the position of the message window relative to the origin of the client area of the browser window so that the message window can maintain its relative position as the user scrolls, resizes or moves the browser window; [0042])





Regarding Claim 5, the rejection of Claim 1 is incorporated.
Kashi, as modified, teaches:
in response to an input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. ([0068] the user may be able to move windows 1001 and 1201 from their default locations over the webpage if the user so chooses.)

Kashi may not explicitly disclose that the input from the user causing repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page is a drag input (emphasis added).

Garside teaches:
in response to a drag input from the user with regard to the window, causing, by the processor, a repositioning of the window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. ([0052] the user may change the size and/or location of the soft keyboard 410 (or other text input system). For example, in at least some example user interfaces, 

Martin also teaches:
in response to a drag input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user. (the message window may include one or more of the following attributes: (1) the message window may be re-positionable by the user (e.g., the user may be able to move the message window around within a client area of the browser by drag and drop techniques); [0042])

Given that one of ordinary skill in the art would recognize drag inputs as a typical technique for moving user interface objects to different positions within a user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the input from the user with regard to the chat window, causing, by the processor, a repositioning of the chat window from the third position relative to the Web page to a fourth position relative to the Web page, the fourth position selected by the user of Kashi would be a drag input, as taught by Garside and Marin.



Regarding Claim 6, the rejection of Claim 1 is incorporated.
Kashi teaches:
causing the chat window to collapse to a predetermined minimum size, by the processor, in response to a user input indicative of minimizing a size of the chat window, the chat window in the predetermined minimum size configuring a chat button. (See FIG. 13 communication window 1001 minimized and displayed as a bar [0069] communication window 1001 has been minimized by the user)

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Kashi, as modified, teaches:
wherein the agent is one of a human agent and a virtual agent. ([0032] the user of user system 102 is described as an agent for a business or other entity associated with the displayed webpage, the user of user system 102 may be any other type of user with which a web communication may be established; and [0048] support center 405 may be a virtual center with agent systems 402-404 distributed in multiple locations and accessing Internet 409 on separate links)

Regarding Claim 11, Kashi teaches

The remaining limitations of Claim 11 are substantially the same as those in Claim 1, and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 11 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 11 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Claims 2-4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion and Martin, as applied to claims 1, 6, 11 and 15 above, and further in view of Schlumberger et al. (US 20150310377 A1, cited in previous Office Action), hereinafter Schlumberger.

Regarding Claim 2, the rejection of Claim 1 is incorporated.

wherein the first position corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received. (See FIG. 13 of Kashi, chat window 1001 displayed in bottom-right corner of viewport of webpage 800)

Schlumberger teaches:
wherein a first position corresponds to a portion of a Web page that is displayed at a bottom-right corner portion of a viewport at a time when a user selection input is received. (See FIG.s 1-4, session dialog window 220 is displayed in bottom-right corner of viewport of the webpage when customer indicates communication with customer service representative, e.g. [0027], [0035] and [0037)

Given the suggestion of Kashi, and that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first position of the chat window in the combination of Kashi, Garside, Dion and Martin, corresponds to a portion of the Web page that is displayed at a bottom-right corner portion of the viewport at a time when the user selection input is received, as taught by Schlumberger.



Regarding Claim 3, the rejection of Claim 2 is incorporated.
Kashi may not explicitly disclose:
effecting, by the processor, a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position.

Garside teaches:
effecting, by the processor, a dynamic alteration of a size of the chat window to fit completely within the viewport of the display screen subsequent to repositioning of the chat window to the second position. (information originally present on the screen when the text input system was launched may be displayed in a smaller size so that all (or substantially all) of the originally displayed data can remain displayed even when the text input system is being utilized. [0064])

Given that Kashi teaches that the user interface comprises components that interact with a user to receive user inputs and to present media and/or information, including a touch screen (Kashi [0073]), and that the chat windows displayed in Kashi are prompting the user to enter text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

One would have been motivated to do so because it makes interaction for text input systems more natural, convenient, and customizable for users (Garside [0045]).

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Kashi, as modified, teaches:
wherein the electronic device is one of a mobile phone, a Smartphone, a tablet device, and a wearable device. ([0029] User system 101 may be a desktop computer, laptop computer, tablet computer, smartphone, or some other type of computing device that is capable of displaying webpages through a web browsing application or otherwise)

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose:
wherein the chat button is configured to be positioned at the first position subsequent to the collapsing of the chat window to the predetermined minimum size.

Schlumberger teaches:


Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, so that the chat button is configured to be positioned at the first position subsequent to the collapsing of the chat window to the predetermined minimum size, as taught by Schlumberger.

One would have been motivated to make such a modification so that the customer may be provided with a significant degree of control over the communication session, (Schlumberger [0045]).

Regarding Claim 9, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose:
causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input 

Schlumberger teaches:
causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input indicative of maximizing a size of the chat window, the user input provided corresponding to the chat button. (See FIG.s 1-4, after minimizing [0027] the customer clicked the video call button 216, as shown at 218, [0028] a session dialog window 220 may appear; see also [0065] the customer may resize, maximize or minimize the frame or window in which the second camera feed is being rendered)
Given that one of ordinary skill in the art would recognize, maximizing, minimizing and restoring windows as basic user interface functionalities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, to include causing the chat window, by the processor, to regain a maximum size prior to collapsing to the minimum predetermined size subsequent to receiving user input indicative of maximizing a size of the chat window, the user input provided corresponding to the chat button, as taught by Schlumberger.

One would have been motivated to make such a modification so that the customer may be provided with a significant degree of control over the communication session, (Schlumberger [0045]).
Regarding Claim 12, the rejection of Claim 11 is incorporated.
Claim 12 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 13, the rejection of Claim 12 is incorporated.
Claim 13 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion and Martin as applied to claim 6 above, and further in view of Webb (US 20030011639 A1, newly cited), hereinafter Webb.

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Kashi may not explicitly disclose.
wherein the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size.

Webb teaches:
wherein a button is configured to be positioned at a same location as that of the window prior to collapsing to a predetermined minimum size. (See FIG.s 3 and 4, [0037]-[0038] dialog window collapsed to a size that exactly encompasses the title and system buttons in the title bar at the same location of the window 300 prior to collapsing)

Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, so that the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size, as taught by Webb.
One would have been motivated to do so because it allows for speedier interaction (Webb [0038]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi, Garside, Dion and Martin as applied to claim 15 above, and further in view of Webb and Schlumberger.

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Kashi may not explicitly disclose:
wherein the chat button is configured to be positioned at one of: a position of the chat window prior to collapsing to the predetermined minimum size; and the first predetermined position, subsequent to the collapsing of the chat window to the predetermined minimum size.

Webb teaches:


Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, so that the chat button is configured to be positioned at a same location as that of the chat window prior to collapsing to the predetermined minimum size, as taught by Webb.

One would have been motivated to do so because it allows for speedier interaction (Webb [0038]).

Schlumberger teaches:
wherein a chat button is configured to be positioned at one of: a first predetermined position, subsequent to collapsing of the chat window to a predetermined minimum size. (See FIG. 1, session dialog window minimized compared to FIG. 2 in the bottom-right corner, [0045] the customer, according to one embodiment, may be provided with the ability to re-size or minimize the frame or window within which the 

Given that Kashi further teaches that the location may be one of many preset locations on the webpage concerning different subject matter (Kashi [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimizing of the chat window in the combination of Kashi, Garside, Dion and Martin, so that the chat button is configured to be positioned at the first predetermined position subsequent to the collapsing of the chat window to the predetermined minimum size, as taught by Schlumberger.

One would have been motivated to make such a modification so that the customer may be provided with a significant degree of control over the communication session, (Schlumberger [0045]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kashi in view of Dion and Martin.

Regarding Claim 21, Kashi teaches:
A computer-implemented method, comprising: effecting by a processor, display of a chat window at a first position relative to a Web page of a Website associated with an enterprise, (see FIG 10 [0064-0066] showing chat initiated for credit card at first 
the Web page displayed in a viewport of a display screen of an electronic device and the chat window facilitating a chat interaction between a user and an agent associated with the enterprise; (see FIG 8 [0060] showing web page, FIG 9 [0061-0063] widget to connect chat for credit card; FIG 11 [0067] widget to connect chat for account options, [0060] Web browser window 800 is an example of the webpage displayed on customer system 401, [0073] user interface 1402 with display screen, touch screen)
in response to a scroll input directed to the Web page received from the user, causing the chat window, by the processor, to scroll with the Web page to maintain the chat window at the first position relative to the Web page during a scroll movement of the Web page that is based on the scroll input; and (see KASHI [0068] If the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window 800)

Kashi may not explicitly disclose:
storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the first position relative to the Web page;
subsequent to a completion of the scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen,


Dion teaches:
effecting by a processor, display of a window at a first position relative to a Web page of a Website, the Web page displayed in a viewport of a display screen of an electronic device (a "floating menu" using HTML, CSS, and jQuery. To reiterate, a floating menu stays visible even if you scroll down a web page. They're animated, so they move up and down as you scroll the browser window up or down. [pg. 2, first paragraph], a menu of three sections positioned in the upper right hand side of the page [pg. 5, Step 3], see also pg. 20 with menu in upper right hand side of page)
storing, by the processor, an indication of a position of the window relative to the viewport of the display screen when the window is displayed at the first position relative to the Web page; (Since our menu will "float" as the page is scrolled, we need to track its initial position. Instead of hard-coding that into the jQuery, we'll read it's position using the Dimensions jQuery plugin, then use the retrieved value. Lines 01 and 02 define variables "name" and "menuYloc". Line 05 sets the value of "menuYloc". The "name" variable will be used to reference our floating menu. The "menuYloc" variable will contain the original vertical position of our menu... Then the .indexOf() function finds where the "px" in "150px" starts, and the .substring() function ensures we save everything before the "px". The .parseInt() function turns the string "150" into an numeric integer value [pgs. 7-8, Step 6])

subsequent to a completion of the scroll movement of the Web page, positioning the window at the stored position relative to the viewport of the display screen, wherein positioning the window at the stored position relative to the viewport of the display screen subsequent to the scroll movement comprises positioning the chat window at a second position relative to the Web page. (The variable "offset", in Line 07 above, contains the difference between the original location of the menu (menuYloc) and the scroll value ($(document).scrollTop()), in pixel measurement…  apply the vertical offset, as calculated, to position the menu and thus making it move..  We've stored the menu name in the variable "name" and can recall it when needed, to use it along with the .animate() function. The animate function requires two parameters: (1) the style properties, and the (2) animation options. In this tutorial, we just need to animate the "top" CSS property, but to specify additional parameters, separate each property:value pair with a comma (,)... the "duration" is the length of the animation in milliseconds, and the "queue" is a list of all positions we want our object to be animated to. Since we only want to animate our object to its final location (the browser's current scroll location), we set "queue" to false [pgs. 8-9, Step 7], see pgs. 23-27 wherein the menu is positioned at 

Furthermore, while Dion refers to a menu, and may not explicitly disclose a “chat window”, Martin teaches:
effecting by a processor, display of a chat window at a first position relative to a Web page of a Website, the Web page displayed in a viewport of a display screen of an electronic device; storing, by the processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the first position relative to the Web page; subsequent to completion of a scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen (the client may present the message in an overlapping window (or frame) such as, for example, a pop-up window 300, that is created by the client for that purpose. In a preferred embodiment, this frame is displayed by an application (i.e., the message client system) running on the client separate from a browser application 302 (e.g., Microsoft's Internet Explorer) running on the client. In an embodiment of the present invention, the message window may include one or more of the following attributes: (1) the message window may be re-positionable by the user (e.g., the user may be able to move the message window around within a client area of the browser by drag and drop techniques)... (5) tracking the position of the message window relative to the origin of the client area of the browser window so that the message window can maintain its relative position as the user scrolls, resizes or moves the browser window; [0042])


.

Response to Arguments
Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive.
First, Examiner notes that in the previous response filed 12/03/2019, Applicant pointed to at least ¶¶ [0023] and [0048] for support for the amendments to the claims.
¶ [0023] states, in part, “The user can scroll the host Website when the chat window and the virtual keyboard are open without any jarring or flicker effect” and ¶ [0048] describes FIG.s 4A-4C and states, “FIG. 4A shows an example representation 400 of a scroll input 402 being provided by a user on a Web page 404 with a chat window 406 and a virtual keyboard 408 open in a viewport of an electronic device 410 in accordance with an embodiment of the invention. The Web page 404 is depicted to be devoid of content for illustration purposes. It is noted that the Web page 404 may include content, such as text content, images, and the like. FIG. 4B shows an example representation of the scrolling of the chat window 406 along with the scrolling of the Web page 404 in response to the scroll input 402 provided by the user. As explained above, the apparatus 100 of FIG. 1 may cause the chat window to scroll with the Web page 
These paragraphs, and others, discuss the chat window sliding back a previous position subsequent to the completion of a scroll movement of the web page, and generally discuss predetermined positions of the chat window on a portion of the viewport of the electronic device. ¶ [0045] of the specification is the only paragraph found in the originally filed specification that mentions, “In at least one example embodiment, the processor 102 is caused to maintain a record of a current position of the chat window, for example the first predetermined position or the second predetermined position or any other position on the keyboard in the memory 104. The storing of the current position of the keyboard facilitates sliding back of the chat window to a previous position, i.e. a position of the chat window prior to the scroll movement of the Web page.” (emphasis added). Thus, it appears that the specifications provides support for stored, predetermined positions of the chat window in the viewport of the device at first position, without a virtual keyboard being displayed, and at a second position, with a virtual keyboard being displayed. However there does not appear 
On page 8 of the response, Applicant submits, “As described in the specification, these features of claim 1 solve existing problems associated with displaying chat windows on a scrollable webpage. For example, if the position of the chat window is always maintained in the same position relative to the viewport as the webpage is scrolled, a jarring flicker effect can result as the position of the chat window is recalculated during scrolling. See Specification, [0006].
Examiner notes that the claim language of Claim 1 recites, “storing, by said processor, an indication of a position of the chat window relative to the viewport of the display screen when the chat window is displayed at the second position relative to the Web page;” and “subsequent to completion of said scroll movement of the Web page, positioning the chat window at the stored position relative to the viewport of the display screen,”. Thus, while the claim does include “in response to a scroll input corresponding to the Web page from the user during the chat interaction between the user and the agent, causing the chat window, by the processor, to scroll with the Web page to maintain the chat window at the second position relative to the Web page during a scroll movement of the Web page that is based on the scroll input”, the claimed solution also results in the position of the chat window being maintained in the same position relative to the viewport.
As shown above, at least ¶ [0045] of the originally filed specification states, “In at least one example embodiment, the processor 102 is caused to maintain a record of a current position of the chat window, for example the first predetermined position or the second predetermined position or any other position on the keyboard in the memory 104. The storing of the current position of the keyboard facilitates sliding back of the chat window to a previous position, i.e. a position of the chat window prior to the scroll movement of the Web page”. Thus, in the example of the user scrolling 1 pixel at a time, the chat window would scroll with the page for 1 pixel and then slide back to the previous position, which would also be observed by the user as a jarring flicker effect.
On page 8 of the response, Applicant also submits, “The Office Action correctly notes Kashi does not disclose at least the above-cited features of claim 1. See Office Action, p. 8. Rather, Dion and Martin were cited for these limitations. Applicant respectfully submits, however, that Dion and Martin also do not disclose the features of claim 1.” Examiner respectfully disagrees.
While Kashi does not teach the entirety of the quoted claim limitations on page 8 of the response, Kashi, as stated in the previous Office Action, does teach in ¶ [0068] if the user were to scroll the webpage up and down, the chat windows may remain nearby their respective locations and may therefore scroll into and out of window 800, which, in combination with the teachings of Garside of repositioning a chat window to a second position relative to a Web page to display a virtual keyboard at 
On pages 8-9 of the response, Applicant submits, “Dion describes creating a floating menu on a webpage that "floats" independently of the scrolling of the webpage. For example, in "Step 7" described on pages 8-9, Dion moves the menu to a pixel value "offset" that is calculated by adding the original location of the menu with respect to the webpage (menuYloc) to the number of pixels the webpage was scrolled ($(document.scrolITop()). The menu therefore always remains in the same position relative to the display viewport, rather than scrolling with the webpage and maintaining a position with respect to the webpage until the scrolling is complete. Dion therefore describes the type of floating menu that causes a jarring flicker effect, a problem that the present application seeks to solve. Dion does not disclose at least causing the menu to "scroll with the Web page to maintain the [menu] at the second position relative to the Web page during a scroll movement," as recited in claim 1.” Examiner respectfully disagrees.
As stated on page 1 of Dion, does not describe a menu that always remains in the same position, but rather, “floating menus that move as you scroll a page”. Page 2 of Dion further states that, “a floating menu stays visible even if you scroll down a web page. They're animated, so they move up and down as you scroll the browser window up or down.” As can be seen in pgs. 7-8, steps 6 and 7, of Dion, the menuYloc is the stored indication of the position of the menu relative to the viewport of the display screen when the menu is displayed at the second position relative to the Web page. As a scroll input to the web page that causes the window to scroll the web page is received, the menu it maintained at the second position relative to the web page during the scroll movement that is based on the scroll input. After the scroll movement is completed, Dion positions the menu at the stored position relative to the viewport on the display screen. This is best depicted the example shown in pgs. 20-34 of Dion, which are reproduced below for convenience with annotations corresponding the claim limitations as provided by the descriptions from pgs. 1-10 of Dion as shown in the rejection above. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.



[AltContent: textbox (Menu at first position relative to webpage. Position of menu relative to the viewport of the display screen is stored when the menu is displayed at the first position relative to the web page)]
    PNG
    media_image1.png
    839
    1429
    media_image1.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image2.png
    1076
    1832
    media_image2.png
    Greyscale



[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image3.png
    1076
    1832
    media_image3.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image4.png
    1076
    1832
    media_image4.png
    Greyscale

[AltContent: textbox (Menu maintained at first position relative to the webpage during scrolling.)]
    PNG
    media_image5.png
    1076
    1832
    media_image5.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image6.png
    1076
    1832
    media_image6.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image7.png
    1076
    1832
    media_image7.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a second position relative to the Web page.)]
    PNG
    media_image8.png
    1076
    1832
    media_image8.png
    Greyscale

[AltContent: textbox (The position of the window relative to the viewport of the display screen is stored when the menu is displayed in the second position relative to the web page. )]
    PNG
    media_image9.png
    1076
    1832
    media_image9.png
    Greyscale

[AltContent: textbox (Menu maintained at second position relative to the webpage during scrolling.)]
    PNG
    media_image10.png
    1076
    1832
    media_image10.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)][AltContent: textbox (Menu maintained at second position relative to the webpage during scrolling.)]
    PNG
    media_image11.png
    1076
    1832
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    839
    1429
    media_image12.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image13.png
    1076
    1832
    media_image13.png
    Greyscale



[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image14.png
    1076
    1832
    media_image14.png
    Greyscale

[AltContent: textbox (After scrolling is completed, the menu is positioned at the stored position relative to the viewport of the display screen. The menu is positioned at a third position relative to the Web page.)]
    PNG
    media_image15.png
    1076
    1832
    media_image15.png
    Greyscale


On page 9 of the response, Applicant submits, “Martin also does not disclose the features of claim 1. In cited paragraph [0042], Martin describes a system that can "track the position of the message window relative to the origin of the client area of the browser window so that the message window can maintain its relative position as the user scrolls, resizes, or moves the browser window." Thus, like Dion, Martin describes a window that remains in the same position as the underlying content is scrolled, rather than a window that scrolls with the content until the scroll movement is complete.” Examiner respectfully disagrees.
As shown above, Dion teaches that a menu may be repositioned on a screen relative to web page in response to user input, and the position of the menu relative to the viewport of the display screen is stored when 
On page 9 of the response Applicant submits that Claims 11 and 21 recite similar features to claim 1, and is patentable over the cited references for at least the same reasons presented with respect to Claim 1. Examiner respectfully disagrees for at least the reasons set forth above as Claim 11 is substantially the same as Claim 1 and Claim 21 is also substantially the same, but broader in scope that Claim 1.
In regard to the dependent claims, dependent claims 2-10 and 12-16 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179